DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending.  Claims 1, 5-8, 11-15, and 18-20 are amended.  
Applicants elected sodium hydrogen carbonate as the water-insoluble inorganic carbonate, methylsiloxane for the amorphous silicon dioxide, the composition is free of aluminum salts, bentonites and silicon-based emollients, cyclodextrins are the second odor absorbing substance, and isoparaffin oil is the cosmetic oil without traverse in the reply filed on November 30, 2020.  
Applicants elected where the alkyl group comprise 1 carbon atom, and Applicants assert that the trimethyl silane is limited to methyl (1 carbon atom) alkyl groups.  Applicants assert in their comments of May 27, 2021 that claim 16 is not withdrawn as to an unelected species but rather is an elected species since an alkylsiloxane was selected for the amorphous silicone dioxide wherein the alkyl groups comprises 1 carbon atom.  Claim 18 has been amended to recite silica silylate and is an elected species of amorphous silicon dioxide.  
Claim 19 has been amended to recite silica cetyl silylate and this is not an elected species of silicon dioxide and claim 19 is withdrawn as a result.  Claim 15 is 
Claim 16 is examined in this Office Action for the first time and since a new rejection of this claim has been applied that was not necessitated by amendment, this Office Action is made Non-Final as a result.   
Claims 1-14, 16-18 and 20 are examined in light of the elected species.   



Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Objections/Rejections Withdrawn  
Claim Objection
In light of the amendments to the claims the objection to claims 12 and 13 is withdrawn. 

Claim Objection Rejections - 35 USC § 112
In light of the amendments to the claims the rejection of claim 8 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn.  


Claim Rejections - 35 USC § 103
In light of Applicants’ arguments the rejection of claims 1-14, 17 and 20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banowski et al. US 2005/0203179 (9/15/2005) in view of Mathew et al. Natural Deodorants and antiperspirants, International Journal of Novel Trends In Pharmaceutical Sciences, Vol 7, No. 2 (April 2017) is withdrawn. 

In light of the amendments to the claims the rejection of claim 18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banowski et al. US 2005/0203179 (9/15/2005) in view of Mathew et al. Natural Deodorants and antiperspirants, International Journal of Novel Trends In Pharmaceutical Sciences, Vol 7, No. 2 (April 2017) is withdrawn. 


Rejections Maintained/New Rejections  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-14, 17 and 20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banowski et al. US 2005/0203179 (9/15/2005) in view of Mathew et al. Natural Deodorants and antiperspirants, International Journal of Novel Trends In Pharmaceutical Sciences, Vol 7, No. 2 (April 2017) and Pereira-Kamath et al. US 2009/0306625 (12/10/2009).
Banowski et al. (Banowski) teaches a cosmetic deodorant for reducing body odor caused by the breaking down of steroid esters. (See Abstract).  The deodorants can be in the form of an aerosol spray. (See [0090]).  Indeed, such an aerosol spray that contains a hydrocarbon propellant is expressly taught to be preferred. (See [0126]).   The aerosol spray can contain isoparaffin oils (called for in instant claim 10) as a cosmetic oil as called for in instant claim 17.  The composition can comprise antimicrobials which can be sodium hydrogen carbonate. (See [0093]).  
Sodium hydrogen carbonate is called for in instant claim 11, and it is a water-soluble inorganic carbonate as called for in instant claim 1.  Sodium hydrogen carbonate is also a hydrogen carbonate of an alkali metal as called for in claim 1.  Antioxidants can be present in an amount of about 0.001 to 10% (See [0097]). 0.001 to 10% overlaps with the from about 2 to about 30% called for in instant claims 1 and 11 and overlaps with the about 1 to about 10% called for in instant claim 14.  Banowski teaches an aerosol deodorant that can have as a suitable deodorant an antimicrobial such as sodium hydrogen carbonate. (See [0092, [0093], [0132]).  
The aerosol composition can also comprise a propellant.  The propellant can be n-butane which is a hydrocarbon propellant as called for in instant claim 13.  (See [0126] ).  N-butane can be present in an amount of about 77.9% which falls within the about 30 to about 95% called for in instant claim 13.  

The non-aqueous deodorant spray exemplified in [0132] has ethanol instead of isoparaffin oil, but the non-aerosol spray deodorants are taught that they can have alcohols or oils in paragraphs ([see 0086-88]) and Banowski teaches the alcohol can be present in an amount of about 1 to 50%, so this would be the amount that one would select for isoparaffin oil should it be used. (See [0088]). 1 to 50% overlaps with the about 5 to about 85% cosmetic oil called for in claim 11 and the 40 to 60% called for in claim 14.           
A cyclodextrin is taught as an odor absorber that can be included in the deodorant. (See [0116]).  Cyclodextrin is the elected species of second odor absorbing substance as called for in instant claim 9.  It is also a second odor-absorbing substance as called for in instant claim 18.  
Silica dimethyl silylate is an amorphous silicon dioxide (silica) that is a silylation product of a reaction with an alkylsiloxane having one carbon and is called for in instant claims 7, 11 and 13. (See [0134] and [0143]).  This is the elected species of hydrophobically modified amorphous silicon dioxide called for in instant claims 3, 5 and 6.  Silica dimethyl silylate (known as Aerosil R 972 (see [0143]) is present in an aerosol 
With respect to claim 14, a perfume can be present at about 0.01 to 2%, (see [0092], [0099], [0102], [0116, [0100]), which overlaps with the about 0.1 to about 2 % called for in claim 14.  A volatile oil can be present at about 0.1 to about 2% which overlaps with the about 0.1 to 2% called for in claim 14. (See [0101-0102]).  The cyclodextrin can be present at about 0.05 to 2% which overlaps with the about 1 to about 3% called for in claim 14. (See [0097], [0098]).   
Banowski teaches an embodiment without aluminum salts but does not teach why one would want to avoid aluminum salts in a deodorant.  These deficiencies are  made up for with the teachings of Mathew et al. and Pereiro-Kamath et al. 
Mathew et al. (Mathew) teaches that aluminum salts may be hazardous because studies have shown that aluminum accumulates in the brain over time and may contribute to Alzheimers and breast cancer. (See page 50, column 1).  Mathew suggests avoiding conventional antiperspirants and deodorants containing aluminum salts altogether.  (See page 50, column 2).  
Pereiro-Kamath et al. (Pereiro-Kamath) teaches systems and methods are provided for locally delivering specific prophylactic, regenerative, or therapeutic agents within the body of a patient for treating renal issues.  (See Abstract).  Pereiro-Kamath expressly teaches that sodium hydrogen carbonate (referred to by its synonym sodium bicarbonate) is an antioxidant. (See [0118]).
It would have been prima facie obvious for one of ordinary skill in the art making the Banowski composition to combine an antimicrobial deodorant active such as sodium 
It would have been prima facie obvious for one of ordinary skill in the art making the Banowski composition to select the cyclodextrin in order to have a composition with an effective odor absorber as taught by Banowski.  
It would have been prima facie obvious for one of ordinary skill in the art making the Banowski composition to select an amount of about 0.001 to 10% of sodium hydrogen carbonate since Pereira-Kamath teaches that it is an antioxidant and Banowski teaches antioxidants can be present in an amount of about 0.001 to 10% and also teaches sodium hydrogen carbonate is an effective and suitable antimicrobial and deodorant active. 


Claims 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Banowski et al. US 2005/0203179 (9/15/2005) in view of Mathew et al. Natural Deodorants and antiperspirants, International Journal of Novel Trends In Pharmaceutical Sciences, Vol 7, No. 2 (April 2017) and Pereira-Kamath et al. US 2009/0306625 (12/10/2009) as applied to claims 1-14, 17 and 20 and further in view of Doering et al. US 2014/0248227 (9/4/2014).     

Doering et al. (Doering) teaches deodorants for reducing body odor include a) at least one alkoxybenzene compound, b) at least one compound selected from cyclic monoterpene epoxies in a total quantity from 0.01 to 1 wt % and menthol in a total quantity from 0.09 to 5 wt %, and from mixtures of said components, c) 0 to 7 wt % water, d) a cosmetically acceptable carrier including at least one component selected from ethanol, a cosmetic oil liquid under standard conditions, and talc, as well as mixtures thereof, as well as optionally further carrier substances, adjuvants, and active agents. (See Abstract).  
Doering describes silica silylate as a lipophilic thickening agent that along with silica dimethyl silylate is an extraordinarily preferred thickening agent.  Doering teaches deodorants that are anhydrous or have very little water and teach silica silylate (silica trimethyl silylate) and silica dimethyl silylate as extraordinarily preferred thickeners for such anhydrous deodorants.  Silica silylate is called for in instant claim 18 and it is an amorphous silicone dioxide that is a silylation reaction product of a silica with trimethylsilane as called for in instant claim 16.
It would have been prima facie obvious for one of ordinary skill in the art making the Banowski composition to substitute the silica dimethyl silylate with silica silylate since both are taught to be extraordinarily preferred thickeners in an anhydrous or substantially anhydrous deodorant composition as taught by Doering.  




Response to Arguments
Applicants’ arguments of May 27, 2021 have been fully considered and are only found to be partly persuasive.   
Applicant assert that claim 16 is not withdrawn because Applicants elected where the alkyl group comprises 1 carbon atom.  An alkyl group with 1 carbon atom is a methyl group.  Claim 16 describes a compound including a trimethyl silane, so the alkyl groups on the silane are all methyl groups with 1 carbon atom.  Applicants’ argument is found to be persuasive and claim 16 is examined herein.  This Action is made Non-Final as a result.  
Applicant notes the amendments to obviate the objections and indefinite rejections and these have been withdrawn above.  
Applicant argues that Banowski describes a deodorant that may include sodium hydrogen carbonate as an antimicrobial ingredient.  Applicants assert that the concentration of 0.001 to 10% described by Banowski is for the total amount of antioxidants, not for the antimicrobial ingredients.  Banowski does not describe sodium hydrogen carbonate as an antioxidant.  
No references were cited which describe or suggest the use of a trimethyl silane.  Because the cited references fail to describe a water-soluble inorganic carbonate at a concentration of from 2 to 30 % and because the cited references fail to describe a 

  

Applicants’ argument that Banowski describes a deodorant that may include sodium hydrogen carbonate as an antimicrobial ingredient rather than as an antioxidant is found to be persuasive and the rejection is withdrawn above.  
Applicants’ argument that no references were cited which describe or suggest the use of a trimethyl silane is found to be persuasive and the rejections have been withdrawn above where appropriate.  
The remainder of Applicants’ arguments are moot in view of the new rejections applied above.     




Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner
Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616